Citation Nr: 0408577	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that the veteran was originally denied his 
claim for service connection for arthritis, left knee in 
October 1975.  The veteran did not present a notice of 
disagreement regarding this rating action The veteran later 
reopened his claim and was granted service connection for 
arthritis of the left knee by means of a November 2001 RO 
rating decision.  However, the veteran's disability was found 
to be noncompensable.  Subsequently, the veteran filed a 
December 2001 notice of disagreement.  In a May 2002 rating 
action, the RO revisited the matter and increased the initial 
disability rating to 10 percent disabling.  The veteran 
perfected his appeal in June 2002.

The Board notes that the veteran has claimed, in March 2001 
and March 2003 statements, that he should be entitled to an 
earlier effective date for his grant of service connection 
arthritis, left knee.  The Board does not find any evidence 
in the record that this matter has been addressed.  
Accordingly, this matter is referred to the RO for the 
appropriate adjudication.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, occasional stiffness and 
swelling.  Knee motion is from 0 to 100 degrees during the 
April 2001 VA examination and from 0 to 120 degrees during 
the September 2003 VA examination. There is no evidence of 
effusion, ligament laxity, instability, muscle atrophy, or 
weakness.  There was no evidence of Lachman's and McMurray's 
signs upon examination.  X-rays of the knee show that the 
osseous structures are intact and well aligned with no 
degenerative changes.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for arthritis, left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of November 2001 and May 2002 rating 
decisions, a May 2002 statement of the case and January 2003 
and October 2003 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, the 
RO's October 2001 and March 2003 letters concerning the 
service connection claim for Osgood Schlatter's Disease and 
an increased rating for left knee impairment with arthritis 
disability, respectively, explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence.  Furthermore, the November 2001 and May 2002 RO 
decisions and the May 2002 statement of the case included the 
text of the relevant VCAA regulations implementing the 
statute. The Board is therefore satisfied that the RO has 
afforded the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records and scheduled 
the veteran for two examinations and an informal hearing.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the veteran submitted a March 2003 statement 
attesting to the fact that he had no further information to 
submit.  Accordingly, as there is no indication that relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, as the veteran and his representative have been 
fully apprised of the rights and obligations under the VCAA, 
and have had ample opportunity to present evidence and 
argument in support of the appeal, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the veteran 
raised them, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not appropriate where the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996) (specifically addressing knee disability 
under Code 5257). 
But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Concerns include objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
the damaged and opposite undamaged.  38 C.F.R. § 4.59.

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
VAOPGCPREC 9-98 (circumstances required for separate rating).  
Under Code 5257, a 10 percent rating is assigned if there is 
slight disability from recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).  Ratings of 20 percent and 30 percent are in order for 
moderate and severe disability, respectively.   

Limitation of knee motion is rated under Code 5260 or Code 
5261.   Under Code 5260, limitation of leg flexion, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.   A 10 percent rating is warranted when flexion 
is limited to 45 degrees.   Under Code 5261, limitation of 
leg extension, a noncompensable evaluation is assigned when 
extension is limited to 5 degrees.   When extension is 
limited to 10 degrees, a 10 percent rating is in order.  

The veteran's left knee disability is evaluated under 
Diagnostic Code (Code) 5260, other impairment of the knee.  
38 C.F.R. § 4.71a.  Although there are additional diagnostic 
codes for evaluation of knee disability, the Board finds no 
evidence of ankylosis, cartilage abnormality, or impairment 
of the tibia and fibula to warrant application of Codes 5256, 
5258 or 5259, or 5262, respectively.  Moreover, there is no 
evidence of recurrent subluxation or lateral instability in 
order to warrant an application of Code 5257.  In addition, 
the April 2001 and September 2003 examinations found only 
minimal range of motion deficit in the left knee.  
Accordingly, the Board will also evaluate the left knee 
disability under Code 5260.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The veteran's knee disability is rated as 10 percent 
disabling. The medical evidence of record fails to 
demonstrate moderate knee disability to warrant an increase 
of the initial 10 percent disability rating.  38 C.F.R. § 
4.7.  The veteran's April 2001 examination revealed that the 
veteran was diagnosed in 1974 with Osgood Schlatter's disease 
and that he has continued to experience pain in the left knee 
since discharge.  Examination revealed no redness, heat, 
swelling or tenderness.  There were no unusual masses in the 
area of the tibial tubercle or joint line tenderness.  The 
veteran's left knee motion was from 0 to 100 degrees and he 
was negative for Lachman and McMurray signs.

Moreover, VAMC medical records from June 2002 state that the 
veteran has never been treated for his knee pain, although 
the veteran has subjective complaints of constant pain.  The 
veteran's left knee motion was from 0 to 120 degrees.  There 
was no evidence of swelling, the knee was stable to varus 
valgus stress and negative to McMurray signs, no tenderness.  
X-rays were normal for age and without any arthritic changes.

Notwithstanding, the veteran testified at his January 2003 
Informal hearing that he experiences constant pain and 
swelling, with occasionally heat.  The veteran also stated 
problems with climbing and descending stairs and with weight 
bearing loads over 5 pounds.  Additionally, he further 
testified that experiences fatigue with minimal exertion and 
that the knee occasionally gives way to the side.  However, 
the veteran is not prescribed any medication or muscle 
relaxant for his knee pain, he solely self medicates with 
Aleve.  The veteran was issued a knee brace by the VAMC, 
however, he does not normally wear it because he doesn't find 
that it helps him.  

During his September 2003 examination the veteran reported 
constant pain when he is standing.  However, the veteran is 
currently employed by the United States Post Office as a mail 
sorter, a position that requires constant standing.  
Examination of the knee revealed no redness, effusion or  
joint line tenderness.  The tibial tubercle was slightly 
enlarged but equal to that of the right knee.  The veteran's 
range of motion was from 0 to 120 degrees.  Furthermore, the 
veteran was negative for Lachman's and McMurray signs.  The 
collateral and cruciate ligaments appeared to be intact.  The 
examiner asserted that no active knee disease was found.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.              § 
3.321(b)(1) for any evaluation period.  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  In 
fact, there is no evidence of knee- related hospitalization 
or any evidence suggesting the left knee disability severely 
impacts the veteran's ability to work.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for the left knee 
disability.  38 C.F.R. § 4.3.

In conclusion, left knee motion is from 0 to 100 degrees 
during the April 2001 VA examination and from 0 to 120 
degrees during the September 2003 VA examination.  Therefore, 
limitation of motion is compensable to a maximum of 10 
percent under Code 5260.  Subjectively, the veteran complains 
of left knee tenderness and occasional catching or locking.  
On examination, the left knee demonstrates prominent tibial 
tubercle with some tenderness to palpation and some patellar 
crepitus.  There is no evidence of effusion, ligament laxity, 
instability, muscle atrophy, or weakness.  In the absence of 
compensable loss of motion or additional physical findings of 
disability, the Board finds that the preponderance of the 
evidence is against an increased initial disability rating 
for arthritis, left knee.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased initial disability rating for arthritis, left 
knee is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



